Citation Nr: 1447716	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen the claim for service connection for cardiovascular disease and chronic heart failure.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder, to include degenerative joint disease (DJD), and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension, and if so, whether service connection is warranted.

5.  Entitlement to service connection for morbid obesity.

6.  Entitlement to service connection for headaches. 


7.  Entitlement to service connection for residuals of gastric bypass surgery, to include gastroesophageal reflux disease (GERD) and abdomen scar.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the May 2010, June 2011, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


The June 2011 rating decision denied service connection for a painful and unstable scar of the abdomen.  The Veteran filed a notice of disagreement with the June 2011 rating decision and a statement of the case was issued in July 2013.  For clarification purposes, this issue has been combined with the Veteran's claim for service connection for residuals of gastric bypass surgery, to include GERD and an abdomen scar.   

The Veteran testified before the undersigned in a May 2014 Travel Board hearing, the transcript of which is included in the VBMS system. 


FINDINGS OF FACT

1.  During the May 2014 Board hearing, the Veteran requested that the appeal regarding the issues of service connection for morbid obesity, service connection for headaches, whether new and material evidence has been received to reopen the claim for service connection for sleep apnea, and whether new and material evidence has been received to reopen the claim for service connection for cardiovascular disease and chronic heart failure be withdrawn. 

2.  The claims for service connection for DJD of the right knee and hypertension were denied in a September 2007 rating decision; the Veteran did not file a notice of disagreement, and the rating decision became final. 

3.  Additional, relevant service reports have been associated with the claims file since the RO's September 2007 decision; and the claims for service connection for DJD of the right knee and hypertension are reopened for reconsideration. 

4.  The Veteran had several diastolic blood pressure readings in service of 90 mm/Hg or above and several systolic blood pressure readings of 160 mm/Hg or above.




5.  The medical evidence of record is in equipoise to warrant a finding that hypertension was first manifested during and became chronic during the Veteran's service.

6.  The Veteran has a current diagnoses of DJD of the right knee.

7.  Symptoms relating to a right knee disorder were not chronic in service and have not been continuous since service separation.

8.  DJD (arthritis) of the right knee did not manifest in service or within one year of service separation. 

9.  The credible evidence of record does not demonstrate that the Veteran sustained a right knee injury in service.

10.  The Veteran underwent an elective gastric bypass surgery during service due to her desire to lose weight.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for whether new and material evidence has been received to reopen the claim for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 
38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen the claim for service connection for cardiovascular disease and chronic heart failure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2014).



3.  The criteria for withdrawal of the issue of service connection for morbid obesity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 
38 C.F.R. § 20.204 (2013).
4.  The criteria for withdrawal of the issue of service headaches have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2014).

5.  The September 2007 RO rating decision, which denied the claims for service connection for hypertension and DJD of the right knee is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013). 

6.  New and material evidence has been received in the form newly received relevant service department records; the claim of entitlement to service connection for DJD of the right knee is reopened for reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2014).

7.  New and material evidence has been received in the form newly received relevant service department records; the claim of entitlement to service connection for hypertension is reopened for reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2014).

8.  The criteria for service connection for hypertension are met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).

9.  The criteria for service connection for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).
 
10.  The criteria for service connection for residuals of gastric bypass surgery, to include GERD and abdomen scar, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the May 2014 Board hearing, the Veteran specifically requested that the appeal regarding the issues of (1) service connection for morbid obesity, 
(2) whether new and material evidence has been received to reopen the claim for service connection for sleep apnea, and (3) whether new and material evidence has been received to reopen the claim for service connection for cardiovascular disease be withdrawn.  

Further, during the May 2014 hearing, the undersigned Veterans Law Judge (VLJ) specifically listed the issues on appeal as (1) whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder, to include DJD; (2) whether new and material evidence has been received to reopen the claim for service connection for hypertension; and (3) entitlement to service connection for residuals of gastric bypass surgery, to include GERD.  When asked by the VLJ if the abovementioned issues were the only issues on appeal, the Veteran replied "yes."  Although the Veteran has not specifically withdrawn the issue of service connection for headaches, the Board finds that his testimony, noting that service connection for headaches was not on appeal, effectively serves as a withdrawal of that issue.  

Moreover, the Veteran has been represented by a veterans service organization throughout the pendency of the appeal, and the record demonstrates that neither the Veteran nor her representative has pursued the appeal for service connection for headaches.  In this regard, in her January 2013 substantive appeal, the Veteran requested VA examinations in order to obtain a pulmonary function rest, sleep study, heart examination, and hypertension examination.  The Veteran did not request any examination and did not advance any argument for her claim for service connection for headaches.  

For these reasons, the Board finds that service connection or headaches has been withdrawn in addition to the issues of service connection for morbid obesity, whether new and material evidence has been received to reopen the claim for service connection for sleep apnea, and whether new and material evidence has been received to reopen the claim for service connection for cardiovascular disease.  As there remain no questions of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review the appeal regarding those claims, and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  As discussed in detail below, the claims of service connection for DJD of the right knee and hypertension are being reconsidered.  Further, the claim for service connection hypertension is being granted on the merits.  As such, given the favorable outcome of this decision (reconsideration and grant of service connection for hypertension), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran was provided general notice concerning the criteria for service connection in a December 2009 letter.  Additionally, the Veteran has been represented throughout the pendency of her appeal and was provided notice as to what evidence was necessary to reopen her claims during the May 2014 Board hearing by the undersigned VLJ.  Moreover, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For these reasons, the Board finds that VA's duty to notify has been met.

In this case, because the weight of the competent and credible evidence demonstrates that the Veteran did not in fact sustain a right knee injury or disease in service, or otherwise show in-service right knee disorder symptoms, or an in-service event involving the right knee, there is no duty to provide a VA medical examination.  As will be discussed in detail below, service treatment records are devoid of any complaints, symptoms, or diagnosis indicative of a right knee disorder in service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Further, as the in-service elective gastric bypass procedure was not performed because of any disease or injury, the Board finds that a VA examination is also not warranted for the claim of service connection for residuals of gastric bypass surgery, to include GERD and abdominal scar.



The Board also concludes VA's duty to assist has been satisfied.  The RO has obtained service treatment records, post-service treatment records, the Veteran's statements, and the testimony from the May 2014 Board hearing has been associated with the record.  Further, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Reconsideration due to Additional Service Records

The Veteran seeks to reopen previously denied claims for service connection for DJD of the right knee and hypertension.  Specifically, she maintains that her current knee disorder, DJD, is related to service.  In regard to her claim for service connection for hypertension, the Veteran maintains that her hypertension is related to the elevated blood pressure readings during service.  

In a September 2007 rating decision, the RO denied service connection for DJD of the right knee and hypertension.  The Veteran did not file a notice of disagreement, and the rating decision became final.  38 U.S.C.A. § 7105.  In addition, no new and material evidence was received within one year of the September 2007 decision.  See 38 C.F.R. § 3.156(b).

In December 2009 and April 2014, additional pertinent service records, to include a July 1985 report of medical history, completed by the Veteran at service separation, was received.  This evidence was not of record at the time of the September 2007 rating decision.  

Given the foregoing, this is a case where additional relevant official service department records were received subsequent to the prior final rating decision that denied service connection for hypertension and DJD of the right knee.  Under such circumstances, there is no need to undertake a new and material evidence analysis to determine if the claim should be reopened.  38 C.F.R. § 3.156(c) specifically provides that in such a case the claim will be reconsidered.  Accordingly, the Board finds that the issues of entitlement to service connection for hypertension and DJD of the right knee are in appellate status under a merits analysis.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of hypertension and arthritis (DJD) are considered "chronic disease[s]" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, GERD and a surgical scar are not listed as chronic diseases under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principals of service connection.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran maintains that her currently diagnosed hypertension was incurred in service.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether chronic hypertension was incurred in service.  The Board notes that, for VA purposes, hypertension is defined as diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 CFR § 4.104, Note (1).  


Throughout the Veteran's service from June 1974 to July 1985, several elevate diastolic and systolic pressures (90 mm/Hg or above or 160 mm/Hg and above) were noted, including in September 1978 (140/100) and January 1980 (116/94).  Further, in a January 1982 Narrative Summary, the Veteran was admitted to a hospital to undergo a cesarean procedure due to pregnancy.  During the evaluation, the in-service physician noted that "review of systems is positive for history of hypertension and mild anemia."  The doctor did not relate the hypertension to any specific ideology, such as the Veteran's pregnancy or obesity.  In a February 1982 treatment note, the Veteran complained of hypertension.  The physician noted a history of hypertension during past pregnancies and noted that hypertension was ruled out at that time.  

That notwithstanding, subsequent service treatment records reveal diastolic and systolic pressures of 90 mm/Hg or above or 160 mm/Hg and above during periods where the Veteran was not pregnant, including in July 1983 (140/97); August 1983 (130/92); October 1983 (160/90); November 1983 (150/102); January 1984 (166/100 and Veteran was instructed to have daily blood pressure checks); February 1984 (150/100, 130/82, and 156/92 on three separate treatment visits); June 1984 (138/100); September 1984 (148/108); October 1984 (148/104); February 1985 (140/90); and March 1985 (164/100 and 140/90).  Although the Board notes that the Veteran underwent gastric bypass surgery in May 1984, none of the service treatment records provide a specific etiology, such as obesity or residuals of gastric bypass surgery, for the Veteran's elevated blood pressure readings.  Moreover, some of these blood pressure readings were dated subsequent to the Veteran's pregnancies and prior to her gastric bypass surgery.  

The Board further notes that although the July 1985 service separation examination report showed a blood pressure reading of 134/88, the Veteran checked "yes" as to having high or low blood pressure during the July 1985 report of medical history, completed by the Veteran at service separation.

The Board finds that the evidence of record is consistent with the Veteran's contentions that hypertension first manifested in service.  The January 1982 in-service hospital report specifically noted a history of hypertension and the Veteran had numerous elevated blood pressure readings through approximately seven years of active duty service.  Further, although the July 1985 service separation examination report showed a blood pressure reading of 134/88 (within normal limits for VA purposes), a March 1985 treatment record, prepared only four months prior to service separation, showed blood pressure readings of 164/100 and 140/90 (above normal limit for VA purposes).  The Board finds that hypertension for VA purposes was present chronically, although not on every clinical treatment visit, for at least seven years prior to the Veteran's July 1985 service discharge.

Post-service treatment records reveal that the Veteran was treated for a right knee injury on September 22, 1997.  During the examination, the Veteran's blood pressure was noted to be 190/104.  In a following September 23, 1997 treatment record, the Veteran's blood pressure was 160/106.  Private treatment records from Dr. P.G. diagnosed the Veteran with hypertensive cardiovascular disease in September 2002.  

The Veteran has provided lay statements indicating that she had hypertension in service and has continued to have elevated blood pressure chronically since service.  No medical opinion has been obtained to determine the likelihood that the Veteran's current hypertension was first manifested in or became chronic during the Veteran's service.  However, given the chronicity of elevated blood pressure readings during the Veteran's service, as defined under VA regulations, the evidence is at least in equipoise to show that hypertension was manifested chronically during the Veteran's service. 

The Board notes that there is no record associated with the claims file which establishes that the Veteran's hypertension was manifested to a compensable degree within one year following her service discharge.  Therefore, the criteria for a presumption of service connection for hypertension are not met.  38 U.S.C.A. 
§ 1101; 38 C.F.R. § 3.309. 

However, the Veteran had chronic manifestations of hypertension in service, as defined for purposes of VA benefits.  Further, the weight of the evidence during service does not demonstrate that the majority of the Veteran's elevated blood pressure readings were associated with a specific etiology, such as pregnancy, obesity, or gastric bypass surgery.  The Veteran's lay statement that hypertension has been chronic, even though intermittent, since service, is consistent with the evidence of record, and is credible.  The current diagnosis of hypertensive cardiovascular disease, together with the evidence as a whole, places the evidence that chronic hypertension was incurred in service at least in equipoise.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Since the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Service connection for hypertension is warranted.

Service Connection for DJD of the Right Knee

The Veteran maintains that she sustained a right knee injury in service.  Specifically, during the May 2014 Board hearing, the Veteran testified that she fell and twisted her knee during boot camp.  She further stated that her right knee continued to bother in service and after service separation.  

Upon review of all the evidence of record, both lay and medical, the Board finds that symptoms of DJD of the right knee were not chronic in service.  Service treatment records are negative for complaints, diagnoses, or treatment for a right knee disorder.  Further, a clinical evaluation during the July 1985 service separation examination revealed that the Veteran's lower extremities were "normal."  A July 1985 report of medical history, completed by the Veteran at service separation, shows that she specifically checked "no" as to knee problems.  For these reasons, the Board finds that the Veteran's right knee disability was not chronic in service.

The Board also finds that the weight of the evidence demonstrates that DJD of the right knee did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§§ 3.307, 3.309.  As will be discussed in detail below, the evidence shows the first assessment of arthritis was in September 1997, more than 12 years after service separation.  See September 1997 VA treatment record (diagnosing DJD of the right knee after report of a motor vehicle accident).  For these reasons, the Board finds that arthritis (DJD), first diagnosed in 1997, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the weight of the competent and credible evidence demonstrates that symptoms associated with a right knee disability have not been continuous since service separation.  Upon review of the evidence of record, the Board finds that the evidence does not demonstrate any complaints, treatment, or diagnosis relating to the right knee until 1997, 12 years after service separation.  The Board finds the lack of complaints, diagnosis, and treatment from either private or VA medical professionals for over 10 years weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

Further, the Veteran sought treatment in March 1989 for a left knee injury.  Specifically, she noted that she twisted her left knee one year prior and had recurrent pain with decreased range of motion in extension.  The Veteran was diagnosed with left knee patellar tendonitis.  Notably, however, the Veteran did not report right knee pain or an in-service right knee injury at that time.  

Moreover, in a September 1997 VA treatment record, the Veteran was seen for right knee pain after being involved in a motor vehicle accident in August 1997.  At that time, the Veteran reported that she hit her right knee on the dashboard and was unable to extend the knee.  She also stated that she had right knee pain for "several years" in the past; however, she did not report any in-service injury to the right knee at that time.  The September 1997 VA physician diagnosed DJD, but an opinion as to the etiology of the right knee disorder was not provided.   

The Board finds the March 1989 and September 1997 VA treatment records to be especially probative as to the purported continuity of the Veteran's right knee symptoms.  During these treatment sessions, the Veteran was receiving care for a knee injury and it is thus reasonable to assume that, had she been suffering from right knee pain continuously since service separation, she would have reported such pain to the treating doctors in either 1989 or 1997.  The Board finds that the Veteran's statements made in the course of treatment to her treating physicians have greater probative value than the statements made pursuant to the VA compensation claim because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  For these reasons, the Board finds that the Veteran's right knee disability has not been continuous since service separation.  

Further, the Board finds that the Veteran's statements regarding an in-service right knee injury are not credible.  The evidence demonstrates that the Veteran was not seen for complaints or symptoms related to a right knee disorder in service despite the fact that the Veteran sought medical treatment for numerous other ailments.  Further, as discussed above, the March 1989 and September 1997 VA treatment records, where the Veteran was specifically treated for knee disorders, did not reveal any reports by the Veteran regarding a right knee injury in service.  

For these reasons, the Board finds that the evidence of record, both lay and medical, demonstrates that the Veteran did not sustain an in-service injury or disease relevant to her right knee.  As there is no in-service injury or disease to which to relate the current right knee disorder, the question of relationship (nexus) to service is not even reached in this case.  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for DJD of the right knee, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Residuals of Gastric Bypass Surgery

By way of procedural background, the Veteran was denied service connection for acid reflux in a September 2007 rating decision.  The Veteran now claims that she suffers from residuals (GERD and a painful abdomen scar) as a result of her in-service gastric bypass surgery.  A claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Accordingly, reopening is not required for the claim of service connection for residuals of gastric bypass surgery, including GERD and an abdomen scar, as these are new diagnoses not previously considered in the September 2007 rating decision.

The evidence demonstrates that the Veteran underwent gastric bypass surgery in May 1984 and developed acid reflux after the procedure.  The Veteran maintains that she now suffers from GERD and has a painful abdomen star as a result of the in-service surgery.  See May 2014 Board Hearing Transcript at pgs. 5-6.  
A March 1985 service treatment record noted a diagnosis of GERD.  A July 1985 service separation examination report showed that a clinical evaluation of the Veteran's abdomen was normal, but frequent indigestion was noted.  The Veteran has stated that she has consumed one roll of antacids every day since her in-service procedure.  See Veteran's February 2011 substantive appeal (VA Form 9).  A private physician, Dr. P.G. notes that the Veteran "has had gastroesophical reflux disease."  See September 2002 treatment record from Dr. P.G. from Methodist. 

Upon review of the Veteran's service treatment records, the Board finds that the in-service gastric bypass surgery was an elective procedure resulting from morbid obesity, and not from a specific disease or injury.  A February 1984 service treatment record reflects that the Veteran was morbidly obese since 1982 and always "has been overweight."  It was further noted that the Veteran was a candidate for gastric bypass surgery.  In a following April 1984 service treatment note, the Veteran was seen for a pre-operative surgery consultation.  A physical examination revealed that the Veteran was obese, but otherwise normal.  The in-service physician specifically noted that the Veteran recognized her status and wished to undergo surgery on active duty "to correct her obesity."  The Board finds that this evidence demonstrates that the in-service gastric bypass surgery was conducted at the request of the Veteran, and in hopes to ameliorate her obesity.  

As noted above, service connection for a disability requires, in pertinent part, the existence of the disease or injury in service.  Shedden, 381 F.3d 1163.  In the present case, the Veteran has not demonstrated a "disease or injury" in service resulting in gastric bypass surgery.  The Veteran maintains that she underwent the surgery to control her obesity; however, the Board finds that obesity, in and of itself, is not a disease or injury for the purposes of establishing service connection.  Instead, VA treats obesity as a sign or symptom of disease or disability, and considers it in assigning rating evaluations where appropriate.  For example, weight gain is considered in evaluating diseases such as Cushing's syndrome or various thyroid disorders.  In these instances, it is not obesity which is service connected, it is the underlying disease.  Particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability as is required to establish an in-service disease or injury.  As the in-service gastric bypass surgery was not performed because of any disease or injury, the Board finds that service connection for any residuals stemming therefrom is not warranted.   



















						[	(CONTINUED ON NEXT PAGE)

ORDER

The application to reopen the claim for service connection for sleep apnea is dismissed.

The application to reopen the claim for service connection for cardiovascular disease and chronic heart failure is dismissed.

Service connection for morbid obesity is dismissed.

Service  connection for headaches is dismissed.  

The application to reopen the claim for service connection for DJD of the right knee is granted.

The application to reopen the claim for service connection for hypertension is granted.

Service connection for hypertension is granted. 

Service connection for DJD of the right knee is denied.

Service connection for residuals of gastric bypass surgery, to include GERD and abdomen scar is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


